         Case 1:17-cr-00548-PAC Document 457 Filed 03/22/21 Page 1 of 1

United States v. Joshua Schulte                                                    June 15, 2020
Hon. Paul A. Crotty                                                                  Page 1 of 1




                                                             March 22, 2021

By ECF and Email

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

We write, with the consent of the government and Mr. Schulte himself, to request that the Court
adjourn the retrial of this matter, currently scheduled to commence on May 10, 2021. The parties
have conferred and believe that, given the health risks and logistical difficulties posed by the
ongoing pandemic emergency, and the complexity of this case, a retrial in the fourth quarter of
2021 (i.e., October, November, or December), if feasible under the Court’s scheduling
procedures, would best serve the interests of justice, the defendant, and the public. 1

The parties are continuing to confer, and anticipate filing a proposed schedule for pretrial
motions by April 9, 2021. The government also requests that the Court exclude time between
now and October 1, 2021, under the Speedy Trial Act, without objection from the defense.

We thank the Court for its time and consideration.

                                      Respectfully submitted,

                                      /s/
                                      Deborah A. Colson, Sabrina P. Shroff, Edward S. Zas
                                      Counsel for Joshua A. Schulte

cc: Government Counsel



1 Counsel notes that trial dates are now being set by committees in the Southern and Eastern
Districts of New York and that trial lawyers have no control over dates set by other judges. In
that regard, and in the interests of full disclosure, both Ms. Shroff and Mr. Denton are counsel in
a pending matter awaiting trial before the Honorable Allyne R. Ross in the Eastern District of
New York.
